UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4000


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SANDY DARNELL LEDBETTER, a/k/a B Stacks,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:16-cr-00111-D-8)


Submitted: June 27, 2019                                            Decided: July 9, 2019


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anne M. Hayes, Cary, North Carolina, for Appellant. G. Norman Acker III, First
Assistant United States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Phillip A. Rubin, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sandy Darnell Ledbetter appeals the denial of his Fed. R. Crim. P. 29 motion for a

judgment of acquittal and his convictions for conspiracy to distribute and possess with

intent to distribute a quantity of cocaine (Count 1), in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C), 846 (2012), and possession of a firearm in furtherance of a drug trafficking

crime (Count 5), in violation of 18 U.S.C. § 924(c)(1)(A) (2012). On appeal, Ledbetter

challenges the sufficiency of the evidence supporting his firearm conviction. He also

contends that the district court erred by permitting the jury to hear inadmissible hearsay

testimony. Finding no reversible error, we affirm.

       “We review de novo a district court’s denial of a Rule 29 motion.” United States

v. Burfoot, 899 F.3d 326, 334 (4th Cir. 2018). “We must sustain a guilty verdict if,

viewing the evidence in the light most favorable to the prosecution, the verdict is

supported by substantial evidence.” Id. “Substantial evidence is that which a reasonable

finder of fact could accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.” Id. (internal quotation marks omitted).

“Reversal for insufficient evidence is reserved for the rare case where the prosecution’s

failure is clear.” United States v. Wolf, 860 F.3d 175, 194 (4th Cir. 2017) (internal

quotation marks omitted).

       To convict Ledbetter of the § 924(c) charge, the Government was required to

prove that he “(1) used, carried, or possessed a firearm (2) in furtherance of a drug

trafficking crime.” United States v. Howard, 773 F.3d 519, 527 (4th Cir. 2014) (internal

quotation marks omitted). For a jury “to conclude that possession of [a] firearm[] was in

                                             2
furtherance of drug trafficking,” it must find that “there exists a sufficiently close nexus

between the firearm[] and the drugs.” United States v. Moore, 769 F.3d 264, 270 (4th

Cir. 2014) (internal quotation marks omitted). Among the factors relevant to this inquiry

are “the type of drug activity that is being conducted, accessibility of the firearm, the type

of weapon, . . . the status of the possession (legitimate or illegal), whether the gun is

loaded, proximity to drugs or drug profits, and the time and circumstances under which

the gun is found.” Howard, 773 F.3d at 527 (internal quotation marks omitted).

       At trial, the Government proceeded on the theory that Ledbetter served as muscle

for a drug trafficking organization (“DTO”) run by his coconspirator, Maurio Mitchell.

To that effect, the Government elicited testimony from another coconspirator, DeMarcus

Medley, who claimed that Mitchell bragged that Ledbetter was one of his shooters. In

addition, the Government presented ample evidence indicating that, at the time of his

arrest, Ledbetter unlawfully possessed a loaded firearm that police recovered from a

residence containing several items associated with illicit drug trafficking. In view of this

substantial evidence, we conclude that the district court properly denied Ledbetter’s Rule

29 motion.

       Turning to the district court’s evidentiary rulings, which we review for abuse of

discretion, Burfoot, 899 F.3d at 340, we agree with Ledbetter’s assertion that, over his

objections, the court impermissibly allowed hearsay testimony from two Government

witnesses—Jahid Diggs and Kentrail Carlton. Specifically, Diggs related an out-of-court

statement from one of Ledbetter’s coconspirators, who told Diggs that Ledbetter had

been dealing cocaine, and Carlton offered testimony, concededly not based on his

                                              3
personal knowledge, that Ledbetter carried a firearm to protect Mitchell during drug

deals. Nevertheless, reversal is unnecessary because the district court’s evidentiary errors

are harmless. Id.

       An error is harmless if we can say with fair assurance, after pondering all
       that happened without stripping the erroneous action from the whole, that
       the judgment was not substantially swayed by the error. Put another way,
       an error is harmless if it’s highly probable that it did not affect the
       judgment. The decisive factors to consider are the closeness of the case, the
       centrality of the issue affected by the error, and the steps taken to mitigate
       the effects of the error.

Id. at 340-41 (citations, brackets, and internal quotation marks omitted). Although the

district court neglected to cure these evidentiary errors, which went to the heart of the

charges, the abundant incriminating evidence adduced by the Government leads us to

conclude that the hearsay testimony did not substantially sway the jury’s decision.

       As to the drug conspiracy charge, Diggs recounted a conversation with Ledbetter

that occurred while the two men were incarcerated together.          According to Diggs,

Ledbetter asserted that he would never betray Mitchell, who gave Ledbetter his first brick

of cocaine. These jailhouse admissions from Ledbetter were far more harmful to his

defense than Diggs’ hearsay testimony. See United States v. Abdallah, 911 F.3d 201, 216

(4th Cir. 2018) (“[A] defendant’s own confession is probably the most probative and

damaging evidence that can be admitted against him.” (internal quotation marks

omitted)).

       Moreover, Carlton also directly implicated Ledbetter in the conspiracy, testifying

that Ledbetter sold cocaine and cocaine base as part of Mitchell’s DTO. Carlton also

stated that he saw Ledbetter with Mitchell on five or six different occasions at an

                                             4
apartment where drugs were cooked and sold. Next, a police officer testified about an

intercepted phone conversation in which Mitchell asked Ledbetter to switch from an

audio call to a video call. The officer explained that Mitchell often used video calls,

which wiretaps cannot intercept, to discuss criminal matters with his coconspirators.

          Finally, the Government played for the jury two music videos in which Ledbetter

rapped about cocaine and his relationship with Mitchell.        As we have recognized,

“[l]yrics posted or authored by a defendant can be relevant if they match details of the

alleged crime . . . because the fact that a defendant [rapped] lyrics about engaging in

certain conduct makes it more probable that the defendant in fact engaged in that

conduct.” United States v. Recio, 884 F.3d 230, 235 (4th Cir. 2018). Thus, the jury

certainly was in a position to conclude that personal experience informed Ledbetter’s

lyrics.     In sum, in light of the overwhelming evidence establishing Ledbetter’s

involvement in the drug conspiracy, we find it highly probable that the district court’s

erroneous admission of the testimony at issue did not impact the jury’s decision on

Count 1.

          With regard to the firearm charge, Medley testified that Mitchell boasted about

having Ledbetter as one of his shooters.         Because Medley based this claim on his

personal interaction with Mitchell, this evidence was much stronger than Carlton’s

similar speculative testimony. In addition, although the district court failed to mitigate

the effects of Carlton’s hearsay testimony, both sides undermined the weight of this

evidence by making the jury aware that Carlton premised his claim on conjecture, rather

than personal observation. Next, the Government produced significant evidence tying

                                             5
Ledbetter to a handgun found in a townhome where he stayed with his child’s mother.

Upon his arrest, Ledbetter told police where in the residence the gun was stored, thereby

demonstrating his familiarity with the firearm and its location. Ledbetter also attempted

to conceal his possession of the gun, first by having someone else purchase the weapon

for him, then by asking that person to lie about the transaction because, according to

Ledbetter, the gun “was the only thing going against him.” (J.A. 457). 1 And although

the jury heard testimony that Ledbetter wanted the gun to protect his family, the

circumstances surrounding the gun’s acquisition and recovery amply supported the

conclusion that Ledbetter also used the firearm to further the drug conspiracy.

       The Government also presented evidence connecting the firearm to the drug

conspiracy.      Specifically, although a search of the townhome did not uncover any

significant quantity of cocaine, police did find a substantial amount of drug trafficking

paraphernalia, including six cell phones, a digital scale, a money counter, and $14,000 in

cash bound using the same bank bands found in the home of one of Ledbetter’s

coconspirators. Police also found a Pyrex bowl containing residue from a substance that

field tested positive for cocaine. 2 Finally, in the two rap videos admitted into evidence,

Ledbetter made at least eight different allusions to firearms, most of which included

       1
           Citations to “J.A.” refer to the joint appendix filed by the parties.
       2
        Another substance, found in plastic baggies, also field tested positive for cocaine
but was later determined to be another controlled substance (“Molly”). Although law
enforcement did not verify through laboratory testing that the substance in the Pyrex
bowl was, in fact, cocaine, the testimony at trial established that Pyrex containers are
used to cook cocaine, not Molly. Thus, the false field test on the plastic bag substance
does not necessarily undermine the result of the field test conducted on the Pyrex bowl.

                                                 6
references to shooting or killing people. Again, these lyrics increased the likelihood that

Ledbetter engaged in the conduct described. Recio, 884 F.3d at 235. Based on our

review of the evidence, we conclude that the erroneously admitted hearsay testimony did

not substantially sway the jury’s guilty verdict on Count 5. 3

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       3
        Because the combined impact of these evidentiary errors was “not widespread or
prejudicial enough to have fatally infected [Ledbetter’s] trial,” United States v. Runyon,
707 F.3d 475, 520 (4th Cir. 2013) (internal quotation marks omitted), we also reject
Ledbetter’s cumulative error argument.


                                              7